Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 3/15/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Applicant’s arguments, regarding the rejection under 35 USC 102(a)(1) have been fully considered and are persuasive. The examiner agrees Lehtonen (US 6,402,072) does not disclose the first jaw die contacts the lower portion of the support. Therefore, the rejection has been withdrawn. 
Applicant’s arguments, regarding the rejection under 35 USC 103 as being unpatentable over Rust (US 2017/0274373 A1) in view of Holmberg (EP 2810718 A1) have been fully considered. However, given a different interpretation of Rust, a new rejection is made as being unpatentable over Rust in view of Holmberg. See USC 103 rejection below for more detail. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al et al (hereinafter “Rust”) (US 2017/0274383 A1) in view of Holmberg et al (hereinafter “Holmberg”) (EP 2810718 A1).
Regarding Claim 1, Rust discloses a jaw crusher (40), comprising: a first sidewall (Mod Fig 2 below); a second sidewall (Not Shown) spaced apart from said first sidewall; a shaft (Mod Fig 2) at least partially supported by said first and second sidewalls (Mod Fig 2); a movable jaw (44) at least partially supported by said shaft (Mod Fig 2); a first jaw die (54) mounted to said movable jaw (44); a fixed jaw (42) supported between said first and second sidewalls (Mod Fig 2); a second jaw die (52) mounted to said fixed jaw (42); and a support (Mod Fig 2) disposed at a lower end of said movable .

    PNG
    media_image1.png
    780
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    428
    688
    media_image2.png
    Greyscale

While Rust discloses the movable jaw (44) includes a cavity containing the protrusion of the support, and the lower portion not extending into the cavity of the movable jaw (44), and the movable jaw (44) contacting the lower portion of the support, Rust does not disclose said first jaw die (54) including a cavity, said protrusion extending at least partially into said cavity of said first jaw die (54), said lower portion not extending into said cavity of said first jaw die (54) and said first jaw die contacting said lower portion of said support.
However, it has been held that a mere reversal of this arrangement is an obvious modification to one of ordinary skill in the art (See MPEP 2144.04(VI)(A) - In re Gazda). To apply a mirror image version of the support arrangement between the first jaw die and the movable jaw would yield the same result of providing support of the first jaw die. As seen below in the reversal arrangement drawing (Fig A below), said first jaw die (54) includes a cavity, said protrusion extends into said cavity of said first jaw die (54), 

    PNG
    media_image3.png
    378
    671
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the support of Rust in a mirror image manner and arrange the cavity to be arranged in the first jaw die (instead of the movable jaw) in order to properly support the first jaw die as it is mounted on the movable jaw.
While Rust discloses the support is a separate element and appears to be removable from said movable jaw (44), Rust is silent towards what the connection is that removably secures the support against said movable jaw (44).
However, in the same field of endeavor, Holmberg teaches of a movable jaw (105) having a mounted jaw die (114) (Fig 1) with a support (126) (Mod Fig 2 below) where it is common for the support (126) to be removably secured against the movable jaw (105) by a connection such as fasteners (Mod Fig 2) for the purpose of retaining the support on the movable jaw (Col 5, Lines 44-46).

    PNG
    media_image4.png
    221
    490
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the support’s connection of Rust, to be comprised of fasteners, as taught by  Holmberg in order to removably secure the support against the movable jaw (Holmberg: Col 5, Lines 44-46).
Regarding Claim 2, Rust further discloses said protrusion (Mod Fig A’ below) includes a support surface (Mod Fig A’), wherein said support surface is configured to engage a surface of said first jaw die (54) (Mod Fig 4 shows the support engaging a recessed surface of the first jaw die 54).

    PNG
    media_image5.png
    378
    671
    media_image5.png
    Greyscale

Regarding Claim 3
Regarding Claim 4, Rust further discloses said support surface is disposed above said lower end of said first jaw die (54) (Mod Fig A’ shows a lower end of the first jaw die 54 below the support surface).
Regarding Claim 6, Rust further discloses said support surface is disposed at an upper end of said support (Mod Fig A’ above).
Regarding Claim 7, Rust further discloses said support surface is upwardly angled with respect to an upper surface of said support (Mod Fig A’ above shows the support surface facing upward and to the left and is therefore is considered to be upwardly angled with respect to the upper surface).
Regarding Claim 8, Rust further discloses said protrusion comprises a generally vertically extending surface (Mod Fig A’ above).
Regarding Claim 9, Rust further discloses said protrusion comprises a lower surface (Mod Fig A’ above).
Regarding Claim 12, Rust further discloses said protrusion comprises a generally upward facing upper surface (Mod Fig A’’ below).

    PNG
    media_image6.png
    378
    693
    media_image6.png
    Greyscale

Regarding Claim 13, Rust further discloses said protrusion comprises a generally inward facing surface, said inward facing surface being disposed inside said cavity (Mod Fig A’’ above shows the inward facing surface disposed inside the cavity of the first jaw die 54 and facing the inside of the jaw crusher where material is crushed).
Regarding Claim 14, Rust further discloses said protrusion comprises a generally downward facing surface, said downward facing surface being disposed at least partially inside said cavity (Mod Fig A’’ above shows the downward facing surface within the cavity of the first jaw die 54).
Regarding Claim 15, Rust further discloses said support further comprises a support member disposed on an opposing side of said support relative to said protrusion (Mod Fig A’’ above), said support member configured to extend at least partially into said moveable jaw (44).
Regarding Claim 16, Rust further discloses said support member is disposed at least partially below said protrusion (Mod Fig A’’ above).
Regarding Claim 17, Rust further discloses a tensioning actuator (80) operably coupled to said movable jaw (44)4Response OA 02/21/2020Appl. No.: 15/702,955Atty Ref.: 39277.10009US02; a secondary function actuator (22) disposed to perform a secondary function (¶36, Lines 3-10 describe a tramp relief function); a secondary function valve (valve 72 within manifold 70 as seen in Fig 3) in fluid communication with said secondary function actuator (22) (¶36, Lines 17-21) (Fig 3), said secondary function valve (72) being configured to selectively actuate said secondary function actuator (¶36, Lines 17-21 describe the flow of oil is controlled and therefore the actuation is controlled); a hydraulic power unit (110) operably coupled to said .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725